In the United States Court of Federal Claims
                           OFFICE OF SPECIAL MASTERS

*********************
JULIE JONES,             *                           No. 14-456V
                         *                           Special Master Christian J. Moran
             Petitioner, *
                         *                           Filed: March 27, 2015
v.                       *
                         *                           Stipulation; influenza vaccine;
SECRETARY OF HEALTH      *                           Guillain-Barré syndrome “(GBS”);
AND HUMAN SERVICES,      *                           attorneys’ fees and costs.
                         *
             Respondent. *
*********************

Isaiah Kalinowski, Maglio, Christopher & Toale, PA, Washington, DC, for
Petitioner;
Justine Walters, United States Dep’t of Justice, Washington, DC, for Respondent.

                              UNPUBLISHED DECISION1

       On March 25, 2015, respondent filed a joint stipulation concerning the
petition for compensation filed by Julie Jones on May 27, 2014. In her petition,
Ms. Jones alleged that the influenza vaccine, which is contained in the Vaccine
Injury Table (the “Table”), 42 C.F.R. §100.3(a), and which she received on
October 27, 2011, caused her to suffer from Guillain-Barré syndrome (“GBS”).
Petitioner represents that there has been no prior award or settlement of a civil
action for damages on her behalf as a result of her condition.

      Respondent denies that the influenza immunization caused petitioner’s GBS
or any other injury or her current condition.


       1
         The E-Government Act of 2002, Pub. L. No. 107-347, 116 Stat. 2899, 2913 (Dec. 17,
2002), requires that the Court post this decision on its website. Pursuant to Vaccine Rule 18(b),
the party has 14 days to file a motion proposing redaction of medical information or other
information described in 42 U.S.C. § 300aa-12(d)(4). Any redactions ordered by the special
master will appear in the document posted on the website.
      Nevertheless, the parties agree to the joint stipulation, attached hereto as
“Appendix A.” The undersigned finds said stipulation reasonable and adopts it as
the decision of the Court in awarding damages and attorneys’ fees and costs, on the
terms set forth therein.

        Compensation awarded in that stipulation includes:

        A. A lump sum payment of $90,000.00 in the form of a check payable to
           petitioner, Julie Jones. This amount represents compensation for all
           damages that would be available under 42 U.S.C. §300aa-15(a); and

        B. A lump sum of $23,328.91 in the form of a check payable jointly to
           petitioner and petitioner’s attorney, Isaiah R. Kalinowski, Esq., at
           Maglio, Christopher & Toale, PA, for attorneys’ fees and costs
           available under 42 U.S.C. §300aa-15(e). In compliance with General
           Order #9, no out-of-pocket expenses were incurred by petitioner,
           Julie Jones in proceeding on the petition.

       In the absence of a motion for review filed pursuant to RCFC, Appendix B,
the clerk is directed to enter judgment in case 14-456V according to this decision
and the attached stipulation.2

        Any questions may be directed to my law clerk, Mary Holmes, at (202) 357-
6360.

        IT IS SO ORDERED.

                                                     s/ Christian J. Moran
                                                     Christian J. Moran
                                                     Special Master




        2
          Pursuant to Vaccine Rule 11(a), the parties can expedite entry of judgment by each
party filing a notice renouncing the right to seek review by a United States Court of Federal
Claims judge.

                                                2
Case 1:14-vv-00456-UNJ Document 34 Filed 03/25/15 Page 1 of 5
Case 1:14-vv-00456-UNJ Document 34 Filed 03/25/15 Page 2 of 5
Case 1:14-vv-00456-UNJ Document 34 Filed 03/25/15 Page 3 of 5
Case 1:14-vv-00456-UNJ Document 34 Filed 03/25/15 Page 4 of 5
Case 1:14-vv-00456-UNJ Document 34 Filed 03/25/15 Page 5 of 5